87 F.3d 1324
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Charles H. KEATING, Jr., Defendant-Appellant.UNITED STATES of America, Plaintiff-Appellee,v.Charles H. KEATING, Jr., Defendant-Appellant.UNITED STATES of America, Plaintiff-Appellee,v.Charles H. KEATING, III, Defendant-Appellee.
Nos. 93-50576, 93-50583, 93-50590.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Nov. 1, 1994.Decided June 21, 1996.

Before:  WIGGINS, KOZINSKI and THOMPSON Circuit Judges.
JUDGMENT ORDER*
The district court erred in not holding an evidentiary hearing to determine whether there is a reasonable possibility extrinsic evidence affected the verdicts.   The affidavits of the jurors and the private investigator warranted such a hearing unless the evidence of defendants' guilt was overwhelming, which it was not.   We therefore remand for an evidentiary hearing and, if necessary based on the evidence presented and the considerations set forth in our prior cases, a new trial.  See, e.g., Dickson v. Sullivan, 849 F.2d 403, 406-10 (9th Cir.1988).
The panel will retain jurisdiction over any further appeals in this case.  United States v. Navarro-Garcia, 926 F.2d 818, 823 (9th Cir.1991).   In the event of a further appeal, we will reinstate defendants' remaining contentions in this appeal and dispose of them at that time.
REMANDED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3